        Case 1:20-cv-01937-RDM Document 12 Filed 08/06/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


GLORIA LA RIVA, et al.,

              Plaintiffs,

v.                                               Civil Action No. 20-1937 (RDM)

DISTRICT OF COLUMBIA
BOARD OF ELECTIONS,

              Defendant.


           DEFENDANT’S CONSENT MOTION FOR AN EXTENSION
            OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT

      Defendant District of Columbia Board of Elections (BOE or the District)

submits this Consent Motion for an Extension of Time to Respond to Plaintiffs’

Complaint. The District’s response is due August 11, 2020, and the District seeks an

extension until September 1, 2020.

      Plaintiffs filed this lawsuit on July 17, 2020 [1]. On July 24, 2020, plaintiffs

moved for a preliminary injunction [9], seeking a declaration that the District’s

signature-gathering    requirement   for   third-party   Presidential   candidates   is

unconstitutional, and an injunction prohibiting the District from enforcing the

requirement for the November 2020 election. The District’s response to the motion is

due August 14, 2020, and plaintiffs’ reply is due August 18, 2020.

      At the time plaintiffs filed suit, third-party Presidential candidates were

required to submit signatures from one percent of registered District voters (totaling

4,967) in order to appear on the general election ballot. On July 28, 2020, the D.C.
        Case 1:20-cv-01937-RDM Document 12 Filed 08/06/20 Page 2 of 3




Council passed emergency legislation reducing the number of required signatures to

250. See Open Polling Places Emergency Amendment Act of 2020 and ANS General

Election Preparations Emergency Amendment Act of 2020 (Emergency Act),

available    at    https://lims.dccouncil.us/downloads/LIMS/45462/Other/B23-0864-

ANS_General_Election_Preparations_Emergency_Amendment_Act_of_2020.pdf

(last accessed August 6, 2020). That legislation has been transmitted to the Mayor

for review and will be enacted into law if the Mayor signs it by August 17, 2020. See

Council of the District of Columbia LIMS Database, B23-0864 – Open Polling Places

Emergency         Amendment          Act        of      2020,        available    at

https://lims.dccouncil.us/Legislation/B23-0864 (last accessed August 6, 2020). The

Parties agree that if signed into law, the Emergency Act would resolve this case. See

July 30, 2020 Joint Status Report at 2.

      The D.C. Council’s pending legislation, combined with plaintiffs’ pending

motion for a preliminary injunction, warrant an extension of time to respond to the

Complaint, which may not be necessary if this case is resolved. See Fed. R. Civ. P.

6(b)(1). No other deadlines or Court dates will be affected by this extension, and no

party will suffer prejudice, as plaintiffs consent to the relief. A supporting

memorandum of points and authorities and a proposed order are attached.

      As provided under Local Rule 7(m), undersigned counsel discussed this matter

with plaintiffs’ counsel, and plaintiffs consent to the requested extension.

Dated: August 6, 2020.           Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                           2
Case 1:20-cv-01937-RDM Document 12 Filed 08/06/20 Page 3 of 3




                     TONI MICHELLE JACKSON
                     Deputy Attorney General
                     Public Interest Division

                     /s/ Fernando Amarillas
                     FERNANDO AMARILLAS [974858]
                     Chief, Equity Section

                     /s/ Micah Bluming
                     MICAH BLUMING [1618961]
                     SHANI C. BROWN [1617726]
                     Assistant Attorneys General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-7272
                     (202) 730-1833 (fax)
                     micah.bluming@dc.gov
                     shani.brown@dc.gov

                     Counsel for Defendants




                             3
